DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/25/22 have been fully considered.
Applicant’s arguments, starting on page 7, with respect to the objection to the specification have been fully considered and in light of amendment are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, on page 8, with respect to the objection to claims 28 and 36 have been fully considered and in light of amendment are persuasive.  The objection to claims 28 and 36 has been withdrawn. 
Applicant’s arguments, on page 8, with respect to the 35 U.S.C. 112(b) rejections to claims 32 and 40 have been fully considered and in light of amendment are persuasive. The 35 U.S.C. 112(b) rejections to claims 32 and 40 have been withdrawn. 
Applicant’s arguments, starting on page 8, with respect to the double patenting rejections to claims 25-40 have been fully considered and in light of the filed terminal disclaimer are persuasive. The double patenting rejections to claims 25-40 have been withdrawn. 
Applicant's arguments, starting on page 9, with respect to the 35 U.S.C. 103 rejection to claims 25-27, 29-35, and 37-40 have been fully considered but they are not persuasive. Regarding claim 25, applicant argues that Asterjadhi teaches that the reserved subfield of the starting sequence control field merely indicates the method of compression used for the block ACK bitmap field and does not teach “wherein a number of one or more MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.” The examiner respectfully disagrees. Asterjadhi teaches in paragraph 61 that in the case that the reserved field is ‘00’ that this indicates that the length of the block ACK bitmap field is 0. Thus, the reserved field being ‘00’ identifies that the length is 0, while the reserved field being anything other than ‘00’ identifies that the length is greater than 0. The examiner believes that one of ordinary skill in the art would reasonably consider this as corresponding to the language of the instant claim. The applicant further argues that the ‘00’ corresponding to a length of 0 is an exception to the method of compression and thus Asterjadhi does not identify “a number of one or more MSDUs or A-MSDUs.” The examiner respectfully disagrees. Labelling the ‘00’ reserved field as an exception is an arbitrary distinction that is irrelevant to whether Asterjadhi teaches the cited feature of the claim. Thus, Asterjadh in view of Noh do teach all the features of the instant claim.
Applicant’s arguments regarding claim 33 are based on its similarity to claim 25 and are respectfully disagreed with for similar reasons. 
Applicant’s arguments regarding the remaining claims are based on their dependence and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 29-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi (US 20130223345 A1) in view of Noh (US 20120314697 A1).
Regarding claim 25, Asterjadhi discloses:
“A wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to:” ([para 0044]: “The wireless device 202 may include a processor 204 which controls operation of the wireless device 202. The processor 204 may also be referred to as a central processing unit (CPU)… The instructions in the memory 206 may be executable to implement the methods described herein.”)
“transmit a frame including one or more MAC protocol data unit (MPDU) subframes,” ([para 0086]: “In some aspects, an originating STA may send a block of data in a single A-MPDU with each data MPDU having an ACK policy field set to normal ACK, which implies a block ACK request (an implicit block ACK request). In response to sending the A-MPDU, the originating STA will expect to receive a block ACK response from a recipient if at least one data frame is received by the recipient without error.”)
“wherein each of the one or more MPDU subframes includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs),
receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,” ([para 0059]: “The per TID info field 430, starting sequence control field 435, and block ACK bitmap 440 are repeated in the frame for each TID for which the block ACK frame 400 is used to acknowledge packets. Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” Note that in Fig. 4, the Starting Sequence Control 435 and BA Bitmap 440 are repeated, while BA Control 425 is not.)
“wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
“wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field… and wherein a number of one or more MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.” ([para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.” ; [para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Asterjadhi does not explicitly disclose “according to a type of the block ACK indicated by the single block ACK control field”.
However, Noh discloses the missing features “according to a type of the block ACK indicated by the single block ACK control field” ([para 0071]: “Each of the multi-TID subfield 452 and the compressed bitmap subfield 453 may have a length of 1 bit, and the type of block ACK frame may be indicated depending on the setting of the two subfields. The type of block ACK frame may include a basic block ACK frame, a compressed block ACK frame, a multi-TID block ACK frame, and the proposed MU block ACK frame.” See table 1. Also note that Fig. 5 does not have a Per TID information field as in Asterjadhi, but rather a TID information field 456 within the BA control that accomplishes the same purpose.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Asterjadhi and Noh, to modify the block ACK control field as disclosed in Asterjadhi, to control the block ACK and starting sequence control field as disclosed by Noh. The motivation for utilizing the block ACK control field for such a purpose is that having such parameters be variable allows increased flexibility that allows for more optimized use of resources, thereby enhancing system efficiency and hence enhancing service quality. Therefore, it would have been obvious to combine Asterjadhi with Noh to obtain the invention as specified in the instant claim.
Regarding claim 26, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
Regarding claim 27, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.” ([para 0059]: “Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” ; [para 0061]: “In addition or alternatively, the block ACK bitmap field 440 may include a compressed bitmap, such as through compression of one of the techniques described herein, and therefore the length of the block ACK bitmap field 440 may be variable and/or based on the technique used.” Wherein the according to type is taught by Noh as discussed in relation to the parent claim.)
Regarding claim 29, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.” ([para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 30, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.” ([para 0072]: “In another aspect, the length of the block ACK bitmap may be reduced in length, such as 1, 2, 3, or 4 bytes, meaning fewer packets may be acknowledged by each block ACK frame.”)
Regarding claim 31, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.” ([para 0061]: “A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 32, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU or a first MSDU indicated by a starting sequence control field of the block ACK.” ([para 0080]: “In some aspects, the block ACK bitmap field 1406A of the null data packet block ACK frame 1400A may be used to indicate the received status of a particular number of MSDUs and/or A-MSDUs. For example, the block ACK bitmap field 1406A may be eight bits in length and may be used to indicate the received status of up to eight MSDUs and/or A-MSDUs. Each bit that is equal to a "1" in the block ACK bitmap acknowledges the successful reception of a single MSDU or A-MSDU in the order of a sequence number, with the first bit of the block ACK bitmap corresponding to the MSDU or A-MSDU with the sequence number that matches the value of the starting sequence control field 1404A.”)
Regarding claim 33, Asterjadhi discloses:
“A wireless communication method of a terminal comprising: transmitting a frame including one or more a MAC protocol data unit (MPDU) subframe,” ([para 0086]: “In some aspects, an originating STA may send a block of data in a single A-MPDU with each data MPDU having an ACK policy field set to normal ACK, which implies a block ACK request (an implicit block ACK request). In response to sending the A-MPDU, the originating STA will expect to receive a block ACK response from a recipient if at least one data frame is received by the recipient without error.”)
“wherein the MPDU subframe includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs); and receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,” ([para 0059]: “The per TID info field 430, starting sequence control field 435, and block ACK bitmap 440 are repeated in the frame for each TID for which the block ACK frame 400 is used to acknowledge packets. Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” Note that in Fig. 4, the Starting Sequence Control 435 and BA Bitmap 440 are repeated, while BA Control 425 is not.)
“wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
“wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field … and wherein a number of one or more MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.” ([para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.” ; [para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Asterjadhi does not explicitly disclose “according to a type of the block ACK indicated by the single block ACK control field”.
However, Noh discloses the missing features “according to a type of the block ACK indicated by the single block ACK control field” ([para 0071]: “Each of the multi-TID subfield 452 and the compressed bitmap subfield 453 may have a length of 1 bit, and the type of block ACK frame may be indicated depending on the setting of the two subfields. The type of block ACK frame may include a basic block ACK frame, a compressed block ACK frame, a multi-TID block ACK frame, and the proposed MU block ACK frame.” See table 1. Also note that Fig. 5 does not have a Per TID information field as in Asterjadhi, but rather a TID information field 456 within the BA control that accomplishes the same purpose.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Asterjadhi and Noh, to modify the block ACK control field as disclosed in Asterjadhi, to control the block ACK and starting sequence control field as disclosed by Noh. The motivation for utilizing the block ACK control field for such a purpose is that having such parameters be variable allows increased flexibility that allows for more optimized use of resources, thereby enhancing system efficiency and hence enhancing service quality. Therefore, it would have been obvious to combine Asterjadhi with Noh to obtain the invention as specified in the instant claim.
Regarding claim 34, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the block ACK includes the single block ACK control field while including the starting sequence control field, and wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.” ; [para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.”)
Regarding claim 35, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.” ([para 0059]: “Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” ; [para 0061]: “In addition or alternatively, the block ACK bitmap field 440 may include a compressed bitmap, such as through compression of one of the techniques described herein, and therefore the length of the block ACK bitmap field 440 may be variable and/or based on the technique used.” Wherein the according to type is taught by Noh as discussed in relation to the parent claim.)
Regarding claim 37, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.” ([para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 38, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.” ([para 0072]: “In another aspect, the length of the block ACK bitmap may be reduced in length, such as 1, 2, 3, or 4 bytes, meaning fewer packets may be acknowledged by each block ACK frame.”)
Regarding claim 39, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.” ([para 0061]: “A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 40, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU or a first MSDU indicated by a starting sequence control field of the block ACK.” ([para 0080]: “In some aspects, the block ACK bitmap field 1406A of the null data packet block ACK frame 1400A may be used to indicate the received status of a particular number of MSDUs and/or A-MSDUs. For example, the block ACK bitmap field 1406A may be eight bits in length and may be used to indicate the received status of up to eight MSDUs and/or A-MSDUs. Each bit that is equal to a "1" in the block ACK bitmap acknowledges the successful reception of a single MSDU or A-MSDU in the order of a sequence number, with the first bit of the block ACK bitmap corresponding to the MSDU or A-MSDU with the sequence number that matches the value of the starting sequence control field 1404A.”)

Reasons for Allowance
Claims 28 and 36 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 28, of the closest prior arts Asterjadhi in view of Noh disclose all the features of the parent claims as discussed earlier in this action. However, neither Asterjadhi nor Noh teach “wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 28 obvious, over any of the prior art of record, alone or in combination. Claim 36 is similar to claims 28 and deemed allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412